Exhibit 10.1
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of June 12, 2009 (this “Amendment”) among CMC RECEIVABLES, INC. (the
“Seller”), COMMERCIAL METALS COMPANY (the “Servicer”), LIBERTY STREET FUNDING
LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”, and together with
Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together with Scotia,
the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as Administrative Agent (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to a Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     The parties hereto agree that, effective as of June 12, 2009:

  (a)   The definition of “Account Balance” set forth in Section 1.01 of the RPA
shall be amended by inserting the following parenthetical in its entirety
immediately after the words “on the accounting Records of an Originator and the
Seller” set forth therein:

“(after giving effect to the application of any contractual right of set-off,
rebate or discount, including without limitation, any discount for prompt
payment, any volume rebate or any volume discount)”.

  (b)   The definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “June 12, 2009”
set forth therein with the date “December 18, 2009”.     (c)   The definition of
“Credit Enhancement Floor” set forth in Section 1.01 of the RPA shall be amended
to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



““Credit Enhancement Floor” shall mean, with respect to any Settlement Date, the
sum of (a) twenty percent (20%), plus (b) the sum of the percentage for each
Dilution Factor determined by multiplying the Expected Dilution for such
Dilution Factor by the Dilution Horizon for such Dilution Factor.”

  (d)   The definition of “Credit Loss Reserve” set forth in Section 1.01 of the
RPA shall be amended by replacing the number “2.0” set forth in clause
(i) therein with the number “2.5”.     (e)   The definition of “Defaulted
Receivable” set forth in Section 1.01 of the RPA shall be amended by replacing
the number “60” set forth in clause (d) therein with the number “61”.     (f)  
The definition of “Dilution Reserve” set forth in Section 1.01 of the RPA shall
be amended by replacing the number “2.0” set forth in clause (a)(i) therein with
the number “2.5”.     (g)   The definition of “Eligible Receivable” set forth in
Section 1.01 of the RPA shall be amended as follows:

  (i)   clause (p) set forth therein shall be amended by replacing it in its
entirety with the following:

  “(p)   is either (i) not subject to a contractual right of set-off, or
(ii) subject to a contractual right of set-off, the actual amount of which can
at all times be (A) expressly determined and (B) tracked in a manner that would
permit all adjustments, calculations and reporting requirements set forth in
this Agreement to be performed;”

  (ii)   the word “and” set forth at the end of clause (v) therein shall be
deleted,     (iii)   the language “; and” shall be added at the end of clause
(w) therein, and     (iv)   the following clauses shall be added at the end
thereof as new clauses (x) and (y):

2



--------------------------------------------------------------------------------



 



  “(x)   has an Obligor whose Defaulted Receivables have an aggregate Account
Balance (as defined in this Agreement without giving effect to the exclusion of
Defaulted Receivables set forth therein) that constitute no more than 25% of the
aggregate Account Balance of such Obligor’s Receivables; and     (y)   if it is
originated by Howell Metal Company d/b/a CMC Howell Metal, is either (i) not
subject to any volume rebate or any volume discount, or (ii) subject to a volume
rebate or volume discount, the actual amount of which can at all times be
(A) expressly determined and (B) tracked in a manner that would permit all
adjustments, calculations and reporting requirements set forth in this Agreement
to be performed.”

  (h)   The definition of “Expiration Date” set forth in Section 1.01 of the RPA
shall be amended by replacing the date “June 12, 2009” set forth therein with
the date “December 18, 2009”.     (i)   The definition of “Gotham Maximum Net
Investment” set forth in Section 1.01 of the RPA shall be amended by replacing
the amount “$100,000,000” set forth therein with the amount “$50,000,000”.    
(j)   The definition of “Liberty Maximum Net Investment” set forth in
Section 1.01 of the RPA shall be amended by replacing the amount “$100,000,000”
set forth therein with the amount “$50,000,000”.     (k)   The definition of
“Operating Divisions” set forth in Section 1.01 of the RPA shall be amended by
deleting the words “, CMC Dallas Trading (formerly Dallas Trading Division)” set
forth therein.     (l)   The definitions of “Portfolio Performance Reserve” and
“Reserve Period” set forth in Section 1.01 of the RPA shall be deleted in their
entirety.     (m)   Section 5.06 of the RPA shall be amended to read in its
entirety as follows:

“5.06 Deferred Purchase Price. On the Initial Closing Date, and, thereafter, in
each Settlement Statement, the Servicer shall calculate the Deferred Purchase
Price as of the last day of the full Accounting Period most recently completed,

3



--------------------------------------------------------------------------------



 



      which shall be an amount equal to the sum of (1) the Credit Enhancement
Reserve, plus (2) the Yield Reserve, plus (3) the Servicer’s Compensation
Reserve; provided, that if a Liquidation Day occurs, the Deferred Purchase Price
will thereafter be the amount of the Deferred Purchase Price at the close of
business on the day immediately preceding such Liquidation Day.”

  (n)   Each of Section 9.01(i)(1) and Section 9.03(i)(1) of the RPA shall be
amended by (i) deleting the word “and” set forth at the end of clause
(i) therein, and (ii) adding the following at the end thereof as a new clause
(iii):

      “, and (iii) if the Seller or the Servicer is unable to place an
appropriate code or notation in its Records with respect to any Receivable which
is or which will be included in the Receivables Pool, a schedule, by Obligor, of
all Receivables in or to be included in the Receivables Pool, as of the last day
of the most recently completed Accounting Period, and the Account Balance of
each such Receivable as of such date, in CD-ROM format or other written or
electronic format as requested by the Administrative Agent.”

  (o)   Section 10.01(r) and Section 10.01(s) of the RPA shall each be amended
by replacing them in their entirety with the following:

  “(r)   the average Default Ratio for any three consecutive Accounting Periods
is greater than 2%; or

  (s)   the average Dilution Ratio for any three consecutive Accounting Periods
is greater than 3.5%.”

  (p)   Section 12.08 of the RPA shall be amended by replacing it in its
entirety with the following:

      “12.08 Amendments and Waivers. The Administrative Agent, the Managing
Agents, the Buyers, the Company and the Seller may from time to time enter into
agreements amending, modifying or supplementing this Agreement, and the
Administrative Agent, the Managing Agents and the Buyers, in their sole
discretion, may from time to time grant waivers of the provisions of this
Agreement or consents to a departure from the due performance of the obligations
of the Seller or any Originator under this Agreement. Any such agreement, waiver
or consent must be in writing and shall be effective only to the extent
specifically set forth in such writing. Any waiver of any

4



--------------------------------------------------------------------------------



 



      provision hereof, and any consent to a departure by the Seller from any of
the terms of this Agreement, shall be effective only in the specific instance
and for the specific purpose for which given and if such amendment, waiver or
departure would have a material adverse effect on the rights or obligations of
the Administrative Agent, any Managing Agent, any Buyer or any Affected Party,
such amendment, departure or waiver shall not be effective until consented to by
the Administrative Agent, such Managing Agent, such Buyer or such Affected
Party.”

SECTION 3. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK INCLUDING ITS CONFLICTS OF LAWS RULES.
SECTION 4. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 5. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended or waived
hereby, the RPA continues in full force and effect. The Seller and the Servicer
hereby represent and warrant that, after giving effect to the effectiveness of
this Amendment, their respective representations and warranties contained in the
RPA are true and correct in all material respects upon and as of the date hereof
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date). All references in any Purchase Document to the RPA on and after the date
hereof shall be deemed to refer to the RPA as amended hereby.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the date first above written.



            CMC RECEIVABLES, INC., as Seller
      By:   /s/ Louis A. Federle         Name:   Louis A. Federle       
Title:   Treasurer 

      THE BANK OF NOVA SCOTIA,
as Managing Agent and Administrative Agent
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as Managing Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   VP and
Manager     

            COMMERCIAL METALS COMPANY,
as Servicer
      By:   /s/ Murray R. McClean         Name:   Murray R. McClean       
Title:   President, Chief Executive Officer and
Chairman of the Board of Directors        LIBERTY STREET FUNDING LLC, as Buyer
      By:   /s/ Jill A. Russo         Name:   Jill A. Russo        Title:   Vice
President        GOTHAM FUNDING CORPORATION,
as Buyer

      By:   /s/ Franklin P. Gilao         Name:   Franklin P. Gilao       
Title:   Secretary     



Signature Page to RPA Extension Amendment June 2009





--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

            STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS
      By:   /s/ Murray R. McClean         Authorized Signatory                
OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, d/b/a CMC STEEL SOUTH CAROLINA
      By:   /s/ Murray R. McClean         Authorized Signatory               
HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL
      By:   /s/ Murray R. McClean         Authorized Signatory             

           

SMI STEEL, INC., d/b/a
CMC STEEL ALABAMA
      By:   /s/ Murray R. McClean         Authorized Signatory               
CMC STEEL FABRICATORS, INC.,
d/b/a CMC JOIST
      By:   /s/ Murray R. McClean         Authorized Signatory             



Signature Page to RPA Extension Amendment June 2009

